Citation Nr: 1638057	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-31 460	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD) and dysthymic disorder. 


REPRESENTATION

Veteran represented by:	John Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1982 to August 1985. 

This case comes before the Board of Veterans' Appeals (the Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing has been associated with the Veteran's claims file. 

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), the Veteran's claim for service connection for PTSD has been recharacterized as noted above.

The Board notes that the Veteran has previously filed a claim for service connection for an acquired psychiatric disorder, to include as secondary to service-connected residual of a right arthroscopic partial medial meniscentomy.  This claim was denied by the Board in August 2003.  

The Veteran's current claim is factually distinct from the prior claim because they are based on separate in-service injuries or events.  A claim based upon a distinctly diagnosed disease or injury has a different factual basis, and as such, cannot be considered the same as a previously decided claim that was based upon another diagnosis or injury.  Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008).  In this case, the prior claim related the Veteran's symptoms to the residuals of his service connected knee disability.  Whereas this claim attributes his symptoms to traumatic experiences he had in Beirut to include fear of hostile military activity.  These are two distinctly different factual basis that require different development and constitute different claims. 

Moreover, the evidence of record supports treating the conditions claimed in the prior claim and the current claim are diagnostically distinct.  A claim based on a distinctly diagnosed mental disorder states a new claim when the new disorder had not been diagnosed and considered at the time of the prior adjudication.  Ephraim v. Brown, 82 F.3d 399, 402 (Fed.Cir.1996).  Cf. Velez v. Shinseki, 23 Vet. App. 199, 205 (2009) (finding that a claim for PTSD was not distinct from a prior claim that was denied for failure "to establish any psychiatric condition" because PTSD would be enveloped by "any psychiatric condition.").  

Here, the prior claim was decided based on a diagnosis made by the May 2001 VA examiner, major depressive disorder with psychotic features.  In April 2013, the Veteran underwent a new VA examination that noted the Veteran's psychotic symptoms and diagnosed the Veteran with a psychotic disorder.  However, the VA examiner's report indicated it was not related to Veteran's claimed stressors.  He also noted that he could not evaluate the Veteran's PTSD at the time because of the psychotic symptoms present at the examination.  The report demonstrates that PTSD and psychotic disorder are distinct diagnoses that, at least in this instance, can be separately diagnosed and with symptoms that can be separately attributed to each disorder, and have separate causes.  Therefore, the Board finds the current claim for PTSD is a new claim that is factually and diagnostically distinct from the claim denied in 2003. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal REMANDED to the Agency of Original Jurisdiction (AOJ).





REMAND

VA does not possess adequate information on which to base an informed decision on this claim.  This is in part due to an incomplete examination performed in April 2013.  (See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  Although the examination report was technically adequate in that it contained an opinion supported by a rationale and the medical evidence of record, the opinion did not address the pertinent issue in this case, whether the Veteran has a diagnosis of PTSD.  Instead, the examiner stated that the Veteran's presentation with psychotic symptoms at the examination made it impossible to evaluate his PTSD and recommended that the Veteran be re-evaluated if possible.  As the examiner suggested that the inability to evaluate PTSD may be resolved by another examination, the Veteran should be afforded another examination to evaluate the nature and etiology of his claimed PTSD. 

The Board notes the record does contain diagnoses of PTSD from private providers in June 2014 and May 2016.  However, these diagnoses alone are insufficient to base a decision on.  Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015).  When a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (2015).  In such a case, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  

Here, the Board notes there is significant variance in the Veteran's reported stressors.  In particular, the Veteran has claimed he was present at the embassy bombing and Marine Corps barracks bombing in Beirut, Lebanon in 1983.  He has claimed that he helped recover bodies from the bombings.  However, the Veteran's personnel records do not place in in Beirut at the time of the Marine Corps barracks bombing.  At his hearing, the Veteran stated he was mistaken and was only in Lebanon during the embassy bombing.  Personnel records are silent as to whether the Veteran participated in search and rescue efforts following the embassy bombing in Beirut.  While the October 2011 VA Memorandum includes the formal find of the lack of information to verify the stressor regarding the barracks bombing, it does not appear that an attempt of made to verify the Veteran's stressor regarding the embassy bombing. 

The Veteran also claims fear of hostile military activity because he was shot at while performing security patrols in Beirut.  There is no statement by a VA psychiatrist or psychologist that this stressor would support a diagnosis of PTSD.  Further, the is no evidence in the Veteran's personnel record that suggest that he participated in security patrol or that his fear of hostile military activity was consistent with his service in Beirut.  Therefore, there is insufficient evidence to grant the Veteran's claim based on the private diagnoses of PTSD alone. 

Upon remand, the RO should attempt to obtain additional development to verify the Veteran's stressor of recovering bodies from the embassy bombing, and to confirm that his fear of hostile military activity was consistent with the circumstances, conditions, or hardships of the Veteran's service in Beirut.  Records such as unit organizational histories, operational reports, after action reports, and monthly summaries and morning reports relating to the Veteran's service in Beirut between February 1983 and May 1983 should be obtained, if possible.

Finally, the Board notes that the records appear to be missing relevant VA medical records.  The Veteran and his representative testified at the Travel Board hearing that the Veteran has received treatment for his PTSD at the VA Community Based Outpatient Clinic in Brick, New Jersey.  However, the most recent VA treatment records associated with the Veteran's claim's file are from March 2013.  VA treatment from March 2013 should be obtained and associated with the Veteran's claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain any additional records relating to the Veteran's service in Beirut, Lebanon from the appropriate entity.  The records may include as appropriate, the Veteran's unit or organizational histories, operational reports, after action reports, and monthly summaries and morning reports relating to the Veteran's service in Beirut between February 1983 and May 1983.  All attempts to obtain these additional records must be documented.  If the RO is unable to obtain additional records, a formal finding to that effect must be made and associated with the Veteran's claims file. 

2.  Obtain all outstanding VA treatment records.  In particular, all records and reports relating the Veteran's PTSD and those from the VA Community Based Outpatient Clinic in Brick, New Jersey, should be obtained.  All records received should be associated with the Veteran's claims file. 

3.  After the above development has taken place, forward the Veteran's claims file to an appropriate examiner for a new examination to address the current nature and etiology of any diagnosed acquired psychiatric disorders, to include PTSD and dysthymic disorder.  

A copy of this remand should be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record provided, the examiner should provide an opinion as to the following:

a. Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record at any time from approximately July 2010.

b. For each acquired psychiatric disorder identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder began in or is related to active service. 

c. If a diagnosis of PTSD is supported by the medical evidence of record, the examiner should include a statement as to whether the Veteran's claimed stressor or stressors are adequate to support the diagnosis of PTSD. 

If the Veteran does not meet the diagnostic criteria for PTSD, the examiner should explain why.  Additionally, the examiner is requested to reconcile any PTSD diagnosis (or lack thereof) with the findings of the April 2013 VA examiner, as well as the Veteran's VA treatment records noting a diagnosis of PTSD in June 2010, and private treatment records that indicate a diagnosis of PTSD from June 2014 and May 2016. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

